Citation Nr: 1433799	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  13-24 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A.J. Tracy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus due to military noise exposure.  He asserts that during service he was exposed to the loud noise of planes while performing duties guarding planes as an air policeman.  

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; however, in November 1967 the military service department records adopted International Organization for Standardization (ISO) units.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 (2013) is based on ISO units.  Any service department record audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  

Because the Veteran's July 1965 pre-induction examination and the June 1966 service separation examination (which are service department records) were conducted prior to November 1967, the Board has converted the ASA units to ISO units.  Converted pure tone thresholds for the July 1965 pre-induction examination, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
X
-5
LEFT
10
5
15
X
5

Pure tone thresholds for the June 7, 1966 service separation examination, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
15
5
10
5
-5

In January 2012, the Veteran submitted private audiometric examination results spanning over thirty years, which, in relevant part, include a private hearing examination from June 15, 1966, merely one week after service separation.  Since there is no indication to the contrary, the Board will assume the private audiometric results were measured in ISO units.  Pure tone thresholds for the June 15, 1966 private examination, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
0
LEFT
10
5
15
15
10

The private audiological examination on June 15, 1966 also provided "age adjusted" puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz recorded as follows:







HERTZ



500
1000
2000
3000
4000
Age Adjusted
RIGHT
X
0
2
6
-5
Age Adjusted
LEFT
X
0
12
11
5

The Veteran was provided a VA audiological examination in February 2012.  The VA examiner noted the Veteran's military noise exposure to planes and guns without the use of hearing protective devices.  In further remarks pertaining to hearing loss, the VA examiner stated that the otoscopy revealed abnormal tympanic membranes (ear drums) and that both ear drums "had the appearance of scarring or bubbles."  The VA examiner added that the Veteran denied any history of ear infections or otologic pathology and that the Veteran reported a post-service head injury that occurred twenty years ago.  

The VA examiner opined in February 2012 that the bilateral hearing loss was not related to active duty service.  The VA examiner noted the slight worsening of hearing acuity during service at the 500, 600, 2000 and 4000 Hertz levels, but reasoned that service treatment records did not reflect significant threshold shifts between the entrance and exit examinations.  

Additionally, in the February 2012 VA examination report, the VA examiner opined that the Veteran's tinnitus was less likely than not caused by, or the result of, military noise exposure.  The VA examiner reasoned that, because tinnitus is most likely associated with hearing loss, the Veteran's tinnitus is less likely than not related to military service because the Veteran's hearing loss is less likely than not due to military service.  

The Board finds that the February 2012 VA examination opinions are inadequate.  The February 2012 VA examiner provided an opinion regarding etiology of the bilateral hearing loss without either acknowledging the existence of the June 1966 private audiological examination results or explaining the significance, if any, of the threshold differences between the June 1966 separation examination and the June 1966 private audiology examination that was merely one week after service discharge.  
Moreover, the VA examiner noted that the Veteran had post-service scarring or bubbles of the ear drums and a post-service head injury without further comment or explanation.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that a VA examiner's failing to review relevant medical records renders the examination report inadequate).  For the above reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the current bilateral hearing loss.  

As the evidence suggests that tinnitus is associated with the bilateral hearing loss, the claim of service connection for tinnitus is inextricably intertwined with the issue of service connection for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based up the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  As such, the claim of service connection for tinnitus should be remanded on this basis alone.
Accordingly, the case is REMANDED for the following action:

1.  If possible, request that the VA examiner who conducted the February 2012 VA examination review the claims file and provide an addendum medical opinion (another, physical examination of the Veteran is not required).

If the February 2012 VA examiner is not available, obtain the requested opinion from a VA medical professional with expertise in audiology.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder should be made available to and reviewed by the VA examiner.

The VA examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the current bilateral hearing loss was caused by or a result of an event in service, to include acoustic trauma?

In rendering this opinion, the VA examiner should address the June 15, 1966 private audiology results; explain the significance of the "age adjusted" data provided therein; and address and comment on the significance, if any, of: 1) the post-service scarring or bubbles on the tympanic membranes of the ears, and 
2) the post-service head injury as a result of an "on the job" injury.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.   

2.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims of service connection for bilateral hearing loss and tinnitus in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

